On Petition for a Rehearing.
Gavin, J.
In view of our conclusion as to the correctness of the verdict upon the evidence properly admitted, no good purpose would be subserved by taking up and deciding seriatim the various errors alleged to have occurred.
Counsel insists so strenuously that he can see no wrong in the conduct of his client, that we set out a portion of the evidence which, in our opinion, shows him to have been clearly in the wrong.
The appellee testified that appellant Miller represented to him that the goods were marked at-cost.
The appellant Miller testified as follows:
“Q. Didn’t you hold out an inducement that the goods you sold to him was sold at cost? A. Yes, sir; and I did invoice them at cost.
“Q. Yet you don’t know what these goods cost you? *477You will not state to this jury they cost you a dollar a piece? A. I will tell them they cost all the way from twenty-five per cent, to thirty per cent, on the dollar. Any goods I bought at a discount they were marked-.
“Q. If you bought goods that cost you ten cents on the dollar, but the wholesale price was a dollar, you charged Mr. Buchanan a dollar? A. I never bought any goods for ten cents.
“Q. If they cost you twenty-five cents you sold them to Buchanan at a hundred cents on the dollar? A. Yes, if they were worth it.”
Redirect:
“Q. But the wholesale cost price of the goods was the prices marked on the goods? A. Yes, sir; my wholesale prices, not anybody else’s. I have as good a right to my wholesale prices as anybody has.”
Again, in appellant Miller’s evidence, we find (referring to the flowers):
“Q. If they cost twenty-five cents a piece and you put your wholesale price on them you marked them at a dollar a piece? A. If they were bought for twenty-five cents and were worth a dollar I should mark them at a dollar.
”Q. If they were worth ten cents a piece and the wholesale had been a dollar you marked them at a dollar? A. Yes, sir. George Miller, the brother and clerk of appellant, and his representative in making the invoice, testified concerning the flowers:
“Q,. Isn’t it true that these flowers didn’t cost to exceed from twenty-five to fifty per cent, of the prices marked on the boxes? A. Some were and some wasn’t.
”Q. Isn’t it true that the prices were marked up above what they actually cost your brother? A. Well, some were and some wasn’t.”
Filed Sept. 21, 1894.
Thus, under appellant’s own evidence the pretense that the goods were marked at cost, which was held out as an inducement to the purchase by appellee was a plain, palpable fraud, so confessed by appellant. In our judgment such a fraud would forever bar appellant from retaining appellee’s money obtained by such means.
The petition is, accordingly, overruled.